                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 18-cr-00538-TSH-1
                                   8                     Plaintiff,                           ORDER DENYING MOTION TO SET
                                                                                              DISCOVERY CUT-OFF 14 DAYS
                                   9              v.                                          BEFORE TRIAL
                                  10     SOPHIA DE ANDA,                                      Re: Dkt. No. 31
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                           I.   INTRODUCTION
                                  14          Defendant Sophia De Anda requests the Court set a discovery cut-off date of 14 days prior

                                  15   to trial. ECF No. 31. The government opposes the motion. ECF No. 35. For the reasons stated

                                  16   below, the Court DENIES the motion.

                                  17                                        II.     LEGAL STANDARD
                                  18          Under Brady v. Maryland, 373 U.S. 83, 87 (1963) and its progeny, the United States is

                                  19   required to disclose evidence favorable to an accused that is material to guilt or punishment. See

                                  20   also United States v. Bagley, 573 U.S. 667, 676 (1985); Giglio v. United States, 405 U.S. 150, 154

                                  21   (1972). In addition, California Rule of Professional Conduct 5-110(D) requires prosecutors to

                                  22   “[m]ake timely disclosure to the defense of all evidence or information known to the prosecutor

                                  23   that the prosecutor knows or reasonably should know tends to negate the guilty of the accused,

                                  24   mitigate the offense, or mitigate the sentence,” except when the prosecutor is relieved of this

                                  25   responsibility by the court. As the comment to the Rule 5-110(D) explains, “[t]he disclosure

                                  26   obligations . . . are not limited to evidence or information that is material as defined by Brady . . .

                                  27   and its progeny,” but rather includes, “at a minimum, the duty to disclose impeachment evidence

                                  28   or information that a prosecutor knows or reasonably should know casts significant doubt on the
                                   1   accuracy or admissibility of witness testimony on which the prosecution intends to rely.” Cal.

                                   2   Rules of Prof. Conduct, Rule 5-110(D) cmt. 3. Rule 5-110(D) is binding on the government’s

                                   3   attorneys practicing in this state. See 28 U.S.C. § 530B(a); N.D. Cal. Civ. R. 11-4(a); N.D. Cal.

                                   4   Crim. R. 2-1.1

                                   5                                           III.   DISCUSSION
                                   6          As there is no dispute over whether the United States is obligated to make the disclosures

                                   7   in question, the only issue here is when. De Anda argues “[t]his is a case involving multiple forms

                                   8   of communication, including emails, phone calls, voice messages, and letters, to various recipients

                                   9   from different organizations,” and “[h]aving a clear cut-off date is therefore particularly important

                                  10   in this case.” Mot. at 1. However, the government argues any such deadline “is both unnecessary

                                  11   and inappropriate” because it “understands and appreciates its discovery obligations under Brady

                                  12   and Rule 3.8(d) and is committed to upholding them.” Opp’n at 1.
Northern District of California
 United States District Court




                                  13          Trial in this matter is set for July 8, 2019, which means that even if the Court were to grant

                                  14   De Anda’s request, the material would have been due by June 24, 2019. Further, at the April 18,

                                  15   2019 case management conference, the parties requested the Court set a deadline of June 5, 2019

                                  16   for all pretrial motions and a deadline of June 26, 2019 for oppositions. ECF Nos. 20, 21.

                                  17   Although De Anda did not raise her current request at that time, the deadline she requests would

                                  18   be prejudicial as the government’s opposition to this motion was not due until June 26, after the

                                  19   proposed cut-off date. Finally, De Anda fails to show that the government has not complied with

                                  20   its disclosure obligations. In fact, she admits in her motion that the government “has pledged to

                                  21   comply” with the requirements of Rule 5-110(D). Accordingly, De Anda’s motion is DENIED.

                                  22          However, given that the trial in this case is less than two weeks away, if the government

                                  23   obtains any materials covered by Rule 5-110(D) or Brady that have yet to be produced, the Court

                                  24

                                  25   1
                                        The disclosures required under Rule 5-110(D) are also consistent with those required under the
                                  26   United States Attorneys’ Manual and U.S. Department of Justice policy, which also require
                                       disclosure broader than Brady. See U.S. Attorney’s Manual 9-5.001(C), 9-5.001(B)(1); David
                                  27   Ogden, Guidance for Prosecutors Regarding Criminal Discovery (Jan. 4, 2010), available at
                                       http://www.justice.gov/dag/discovery-guidance.html; Statement of Deputy Attorney General
                                  28   James M. Cole before Senate Judiciary Committee (June 6, 2012), available at
                                       http://www.justice.gov/iso/opa/dag/speeches/2012/dag-speech-120606.html.
                                                                                      2
                                   1   sets a 24-hour disclosure deadline. United States v. Walker, 2018 WL 3023518, at *2 (N.D. Cal.

                                   2   June 18, 2018) (“If new exculpatory evidence is discovered after that date, then disclosure shall be

                                   3   made to Defendant within 24 hours of discovery.”).

                                   4                                          IV.   CONCLUSION
                                   5          Based on the analysis above, the Court DENIES De Anda’s motion to set a discovery cut-

                                   6   off 14 days before trial. If the government obtains new exculpatory evidence prior to trial, then

                                   7   disclosure shall be made to De Anda within 24 hours of discovery.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: June 26, 2019

                                  11
                                                                                                   THOMAS S. HIXSON
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
